DocuSign Envelope ID: 0F82E511-46CD-4ABF-B54E-E020DE96CF82
                          Case 3:20-cv-05661-BHS Document 15 Filed 08/28/20 Page 1 of 3



       1                                                          THE HONORABLE BENJAMIN H. SETTLE
       2

       3

       4

       5

       6
                                          UNITED STATES DISTRICT COURT
       7                                 WESTERN DISTRICT OF WASHINGTON
                                                   AT TACOMA
       8
             TODD BRINKMEYER
       9                                                          Case No. 3:20-cv-05661-BHS
                                   Petitioner,
     10                                                          SECOND DECLARATION OF TODD
                      v.                                         BRINKMEYER IN SUPPORT OF MOTION
     11                                                          FOR PRELIMINARY INJUNCTION
     12      WASHINGTON STATE LIQUOR AND
             CANNABIS BOARD,
     13
                                   Respondent.
     14

     15

     16     I, Todd Brinkmeyer, hereby declare and state as follows:
     17              1.       I am the petitioner in this action, over the age of eighteen, have personal knowledge
     18     of the matters contained in the Declaration, and am competent to testify thereto.
     19              2.       I was attracted to Washington State's cannabis industry because of how it operated
     20     under a legal system, and how the state committed to stop treating adult-use licensed marijuana
     21     like a criminal enterprise. It was important to me that the industry be legal before I participate in
     22     it, and the industry is legal under Washington State law. I would not have become a financier for
     23     Washington marijuana businesses or sought to obtain an equity interest in the Stores had I known
     24     the respondent would treat that licensed business conduct as criminal. I have no interest in
     25     supporting or engaging in criminal activity. That includes my commitment to comply with the
     26     laws of my home state, which I have done and will continue to do.



           SECOND DECLARATION OF TODD BRINKMEYER IN         MILLER NASH GRAHAM & DUNN LLP
           SUPPORT OF MOTION FOR PRELIMINARY INJUNCTION - 1 Pier 70 ~ 2801 Alaskan Way ~ Suite 300
           USDC No. 3:20-cv-05661-BHS                                              Seattle, Washington 98121-1128
                                                                                 (206) 624-8300/Fax: (206) 340-9599
DocuSign Envelope ID: 0F82E511-46CD-4ABF-B54E-E020DE96CF82
                          Case 3:20-cv-05661-BHS Document 15 Filed 08/28/20 Page 2 of 3



       1             3.       My spouse resides with me in Idaho.
       2    Pursuant to 18 U.S.C. § 1746, I declare under penalty of perjury that the foregoing is true and
       3    correct to the best of my knowledge.
       4

       5             EXECUTED in Post Falls, ID on this 28th day of August, 2020
       6

       7                                                                        ____________________
                                                                    Todd Brinkmeyer
       8

       9
     10

     11

     12

     13

     14

     15

     16

     17

     18

     19

     20

     21

     22

     23

     24

     25

     26



           SECOND DECLARATION OF TODD BRINKMEYER IN         MILLER NASH GRAHAM & DUNN LLP
           SUPPORT OF MOTION FOR PRELIMINARY INJUNCTION - 2 Pier 70 ~ 2801 Alaskan Way ~ Suite 300
           USDC No. 3:20-cv-05661-BHS                                         Seattle, Washington 98121-1128
                                                                            (206) 624-8300/Fax: (206) 340-9599
DocuSign Envelope ID: 0F82E511-46CD-4ABF-B54E-E020DE96CF82
                       Case 3:20-cv-05661-BHS Document 15 Filed 08/28/20 Page 3 of 3



       1                                       DECLARATION OF SERVICE
       2             I, Brie Geffre, hereby declare under penalty of perjury under the laws of the United States
       3    and of the state of Washington, that on this 28th day of August, 2020, I caused the foregoing to be
       4    filed using the CM/ECF system which will send notice of the same to all registered parties
       5             SIGNED at Seattle, Washington this 28th day of August, 2020.
       6                                                     s/Brie Geffre
       7                                                     Brie Geffre, Legal Assistant

       8

       9
     10

     11

     12

     13

     14

     15

     16

     17

     18

     19

     20

     21

     22

     23

     24

     25

     26



           DECLARATION OF SERVICE - 3
           USDC No. 3:20-cv-05661-BHS                                         MILLER NASH GRAHAM & DUNN LLP
                                                                              Pier 70 ~ 2801 Alaskan Way ~ Suite 300
                                                                                  Seattle, Washington 98121-1128
                                                                                (206) 624-8300/Fax: (206) 340-9599
